



Exhibit 10.28






REVANCE THERAPEUTICS, INC.
2020 MANAGEMENT BONUS PROGRAM
On February 6, 2020, the Board of Directors of Revance Therapeutics, Inc. (the
“Company”) approved the Company’s 2020 corporate objectives, weighted for
purposes of determining bonuses, if any, for the Company’s executive officers
with respect to 2020 performance (the “2020 Bonus Program”).
The 2020 Bonus Program is designed to reward, through the payment of annual cash
bonuses, the Company’s executive officers for the Company’s performance in
meeting key corporate objectives and for individual performance in meeting
specified corporate goals for the year.
The Company’s 2020 corporate goals include (i) achievement of specified
milestones and activities relating to the Biologics License Application for
DaxibotulinumtoxinA for Injection (DAXI) filed with the U.S. Food and Drug
Administration (50% weighting), (ii) achievement of specified commercial product
development milestones (25% weighting), (iii) achievement of specified
milestones relating to the Company’s clinical development programs (25%
weighting), and (iv) the stretch goal of achieving certain financial and
strategic milestones (up to 10% weighting).
The cash bonus for Mark J. Foley will be based on the achievement of the 2020
corporate goals (100% weighting). The cash bonus for the other executive
officers will be based on the achievement of the 2020 corporate goals (75%
weighting) and individual performance goals (25% weighting). The executive
officers’ actual bonuses for fiscal year 2020 may exceed 100% of his or her 2020
target bonus percentage in the event performance exceeds the predetermined goals
and/or upon the achievement of other specified goals, including stretch goals.
Payment of bonuses to the Company’s executive officers under the 2020 Bonus
Program and the actual amount of such bonus, if any, are at the discretion of
the Compensation Committee. The actual bonus awarded, if any, may be more or
less than each executive’s annual target bonus.





